Citation Nr: 0727128	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-40 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include as secondary to service-connected residuals of a 
left ankle injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The veteran had active service from January 1961 to March 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDINGS OF FACT

1.  A left knee disorder was not present during service, 
arthritis of the left knee was not manifest to any degree 
within one year after service, and any current left knee 
disorder is not attributable to any event, injury or disease 
during service.

2.  Residuals of a left knee disorder are not etiologically 
related to service-connected residuals of a left ankle 
injury.


CONCLUSIONS OF LAW

1.  Residuals of a left knee disorder were not incurred in or 
aggravated by service, and arthritis of the left knee may not 
be presumed to have been incurred in service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).
 
2.  Residuals of a left knee disorder are not proximately due 
to or the result of a service-connected disability. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  If a chronic disorder such as arthritis is manifest to 
a compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

 Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2006). 

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition. 
38 C.F.R. § 3.310(a).

Facts and Analysis

In this case, the veteran contends that he injured his left 
knee in service when he jumped off of a platform and onto a 
pallet.  According to the veteran, the pallet broke, his foot 
went through the pallet, and he sustained a fractured left 
ankle and an injured left knee.  Furthermore, the veteran 
contends that his service-connected left ankle injury is 
responsible for his current left knee disorder.

Service medical records (SMRs) associated with the claims 
file indicate that the veteran was given a clinical 
evaluation and physical examination prior to service in 
January 1961.  The clinical evaluation was essentially normal 
and the veteran provided a medical history in which he 
specifically denied ever having swollen or painful joints, 
arthritis or rheumatism, or a trick or "locked" knee.  The 
veteran described his health at that time as being "good."  

The veteran underwent a clinical evaluation and physical 
examination in August 1964 upon reenlistment.  Again, the 
clinical evaluation was essentially normal and the veteran 
provided a medical history in which he specifically denied 
ever having swollen or painful joints, arthritis or 
rheumatism, or a trick or "locked" knee.  The veteran 
described his health at that time as being "good."  
Similarly, the veteran was given an extension examination in 
November 1968.  A clinical evaluation at that time was 
essentially normal.

The veteran was seen in February 1967 complaining of pain in 
the right knee.  The impression was "mild arthritis 
(traumatic)?"

In February 1969, the veteran sought treatment after injuring 
his left ankle by stepping off boxes and onto a broken 
pallet.  The treating physician diagnosed the veteran as 
having a tibiofibular ligament strain, and noted the presence 
of moderate swelling and ecchymosis about the lateral 
malleolus.  X-rays taken at that time revealed no evidence of 
fracture and the physician prescribed elevation and ice for 
two days, followed by treatment with a short leg cast for a 
period of two to three weeks.  There is no reference to a 
left knee injury contained in this treatment note.  Another 
short leg cast was applied.

Approximately one week after the incident in February 1969, 
the veteran reported swelling and pain as a result of the 
short leg cast.  The treating physician removed the cast and 
x-rayed the veteran's left ankle again.  The x-ray was 
interpreted to show no sign of left ankle fracture, and the 
physician noted the presence of minimal swelling and 
ecchymosis on both sides of the ankle.  The treating 
physician reapplied the cast and diagnosed the veteran as 
having a severe sprain with a partially torn ligament.  
Again, there is no reference to a left knee injury contained 
in this treatment note.  Another short leg cast was applied.

Four days prior to the veteran's separation in service in 
March 1969, he sought additional care after reporting 
continued pain and swelling in the left ankle.  The examiner 
noted that the veteran was due to be discharged from service 
and noted that the veteran would continue to have pain and 
intermittent edema for a considerable period of time 
following the injury.  The examiner confirmed the diagnosis 
of severe ligament sprain.  There is no reference to a left 
knee injury contained in this treatment note.  

The veteran was afforded a clinical evaluation and physical 
examination in March 1969 prior to discharge.  The evaluation 
and examination were essentially normal, but the examiner 
noted that the veteran wore a short leg walking cast as a 
result of the ankle sprain in February 1969.  There is no 
reference to a left knee injury noted upon discharge.

The Board notes that the veteran was originally service-
connected for residuals of a left ankle injury in July 1969.  
The RO evaluated the veteran's left ankle injury as 10 
percent disabling, effective March 22, 1969.  The veteran did 
not include a service connection claim for residuals of a 
left knee injury on the original compensation application, 
and SMRs show no diagnosis of or treatment for a left knee 
injury.

Post-service treatment notes associated with the claims file 
show that the veteran sought care at a VA medical facility 
for generalized arthralgias in the hips, knees and ankles in 
August 2003, approximately 34 years after discharge from 
service.  The veteran reported that he was having difficulty 
exercising because of pain in various joints, including the 
knees.  The veteran stated that he had the arthralgias for 
the past year or so.  Upon objective physical examination, 
the examiner noted no pain or joint laxity with varus/valgus 
stress.  The Anterior Drawer Test (anterior cruciate 
ligament) and McMurray Test (meniscus) were negative.  The 
assessment was arthralgias.

The veteran was afforded a VA Compensation and Pension 
Examination (C&P) in February 2005 in connection with the 
current claim.  The examiner was asked to provide an opinion 
as to whether the veteran's current left knee disorder is 
secondary to his service-connected left ankle disorder.  
During the examination, the veteran reported having 
difficulty with lifting as well as with prolonged sitting and 
standing.  The veteran provided an in-service medical history 
in which he stated that he wore a full leg cast and used 
crutches for three months following his left ankle injury in 
March 1969.  The veteran also noted that his employer made 
accommodations for him in the area of lifting.  An X-ray 
report indicated that the veteran had mild to moderate 
narrowing of the medial compartment with scalloping of the 
tibial plateau.  No significant abnormality was noted.  The 
veteran was diagnosed as having minimal degenerative joint 
disease (DJD) of the left knee. 

The examiner reviewed the claims file and subsequently 
diagnosed the veteran with progressive left knee pain, but 
indicated that "I cannot speculate at this time whether it 
[the left knee pain] is secondary to the left ankle injury in 
service without medical speculation."

The Board observes that the veteran has submitted various VA 
treatment notes in support of his claim.  These notes, 
however, predominantly relate to treatment for non-orthopedic 
conditions.

The Board notes that the veteran has expressed the opinion 
that his current left knee disorder is related to his 
service-connected left ankle injury.  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that lay persons, such as the veteran, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board finds that the preponderance of the evidence is 
against the finding that a left knee disorder is related to 
the veteran's service on a direct basis or secondary basis.  
The Board acknowledges that the veteran has a current 
diagnosis of minimal degenerative joint disease of the left 
knee.  However, the veteran's claim ultimately fails on a 
direct basis pursuant to Hickson because there is no medical 
or lay evidence of in-service occurrence or aggravation of a 
disease or injury, and no medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disability. 

The Board observes that service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may be found where a service 
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder). Allen v. Brown, 7 Vet. App. 439 
(1995).  However, the veteran's claim also fails on a 
secondary basis because there is no medical evidence of 
record that relates the veteran's left knee disorder to the 
service-connected residuals of a left ankle injury.  In this 
case, there is no competent evidence showing that the left 
knee disorder is proximately caused by, the result of, or 
aggravated by the service-connected disability.

Moreover, there is no evidence of in-service treatment for a 
left knee injury, and the Board notes that the veteran was 
not diagnosed with minimal DJD until approximately 34 years 
after discharge from service. See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  VA treatment records are silent 
as to the etiology of the veteran's current left knee 
disorder, and the VA C&P opinion of February 2005 is unable 
to link the veteran's current left knee disorder to his 
service-connected ankle injury without resort to speculation.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility. See 38 C.F.R. 
§ 3.102 (2006).  It is also noted that a VA examination 
report pertaining to the left ankle, which was dated in May 
1970, indicated that there was no deformity or limitation of 
motion of any remaining components of the lower extremities.  
The diagnosis was severe sprain and osteoarthritis of the 
left ankle.  The veteran has reported that he injured his 
left knee in service and the symptoms continued until the 
present time.  However, this examination did not reflect any 
complaints concerning the left knee nor was any left knee 
impairment noted.  This, along with the passage of time 
between service and subsequent diagnosis of the knee 
condition is significant evidence against the claim.  

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. 
§ 3.310, was amended in September 2006. See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change added a new subsection, 38 C.F.R. § 3.310(b) that 
was meant to incorporate the holdings of several decisions 
from the United States Court of Appeals for Veterans Claims 
that addressed service connection on a secondary basis due to 
aggravation.  In this instance, there exists no competent 
medical evidence of record to demonstrate causation or 
aggravation on a secondary basis.  

Accordingly, the Board concludes that the veteran's left knee 
disorder was not incurred in or aggravated by service, and 
arthritis of the knee was not manifest to any degree within 
one year after discharge from service.  The Board also 
concludes that the veteran's left knee disorder was not 
proximately due to, the result of, or aggravated by the 
service-connected residuals of an ankle injury.


Duty to Notify and Assist  

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  An initial letter from the 
RO dated October 2003 informed the veteran of the type of 
evidence needed to substantiate his service connection claim 
as well as an explanation of what evidence the veteran was to 
provide to VA in support of his claim and what evidence VA 
would attempt to obtain on his behalf.  While the letter did 
not explicitly ask that the appellant provide any evidence in 
his possession that pertains to the claim, as per § 
3.159(b)(1), he was advised of the types of evidence that 
could substantiate his claim and to ensure that VA receive 
any evidence that would support the claim.  Logically, this 
would include any evidence in his possession.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision. Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As the Board concludes that the preponderance of the 
evidence is against the veteran's claim, any questions as to 
the effective date to be assigned are rendered moot.  

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions and the communications provided 
to the veteran by the VA over the course of this appeal, he 
is found to be reasonably expected to understand from the 
notices provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained, and he was afforded a VA examination as part of his 
claim.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
the evidence is required

	
ORDER

Service connection for residuals of a left knee disorder, to 
include as secondary to a service-connected left ankle 
injury, is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


